

117 HR 4500 IH: Local Law Enforcement Protection Act of 2021
U.S. House of Representatives
2021-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4500IN THE HOUSE OF REPRESENTATIVESJuly 19, 2021Ms. Tenney (for herself, Ms. Stefanik, Ms. Malliotakis, Mr. Garbarino, Mr. Steube, and Mr. Posey) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo incentivize States to provide robust qualified immunity to law enforcement officers, and for other purposes.1.Short titleThis Act may be cited as the Local Law Enforcement Protection Act of 2021. 2.Qualified immunity requirement for receipt of certain grant funds(a)RequirementBeginning in the first fiscal year that begins after the date of enactment of this Act, in order to be eligible to receive a grant under a covered grant program, a State or unit of local government certify, along with the application for each such grant, that the State or unit of local government does not have in place a law that provides less qualified immunity to law enforcement officers than is described in the holding in Saucier v. Katz (533 U.S. 194 (2001)).(b)Covered grant programIn this section, the term covered grant program means each of the following:(1)The Community Development Bock Grant Program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.). (2)Community facility direct and guaranteed loans under paragraph (1) of section 306(a) of the Consolidated Farm and Rural Development Act. 